Name: 98/573/EC: Commission Decision of 12 October 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 2971) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  health;  cooperation policy;  marketing;  trade
 Date Published: 1998-10-14

 Avis juridique important|31998D057398/573/EC: Commission Decision of 12 October 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 2971) (Text with EEA relevance) Official Journal L 277 , 14/10/1998 P. 0049 - 0050COMMISSION DECISION of 12 October 1998 amending Decision 97/296/EC drawing up the list of third countries from which the import of fishery products is authorised for human consumption (notified under document number C(1998) 2971) (Text with EEA relevance) (98/573/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 95/408/EC of 22 June 1995 (1) on the conditions for drawing up, for an interim period, provisional lists of third country establishments from which Member States are authorised to import certain products of animal origin, fishery products or live bivalve molluscs, as amended by Decision 97/34/EC (2), and in particular Article 2(2) and Article 7 thereof,Whereas Commission Decision 97/296/EC (3), as amended by Decision 98/419/EC (4), lists the third countries from which importation of fishery products for human consumption is authorised, part I of the list names the third countries covered by a specific Decision and part II names those qualifying under Article 2(2) of Decision 95/408/EC;Whereas Commission Decisions 98/568/EC (5), 98/570/EC (6) and 98/572/EC (7), set specific import conditions for fishery and aquaculture products originating, respectively, in Guatemala, Tunisia and Cuba;Whereas Guatemala, Tunisia and Cuba should therefore be added to part I of the list of Annex I of countries and territories from which importation of fishery products for human consumption is authorised;Whereas Pakistan has shown that it satisfies the equivalent conditions referred to in Article 2(2) of Decision 95/408/EC;Whereas its is therefore necessary to modify the list to include this country in the part II of the list of Annex I;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The Annex I to Decision 97/296/EC is replaced by the Annex of the present Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 12 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 243, 11. 10. 1995, p. 17.(2) OJ L 13, 16. 1. 1997, p. 33.(3) OJ L 122, 14. 5. 1997, p. 21.(4) OJ L 190, 4. 7. 1998, p. 55.(5) See page 26 of this Official Journal.(6) See page 36 of this Official Journal.(7) See page 44 of this Official Journal.ANNEX 'ANNEX IList of countries and territories from which importation of fishery products in any form intended for human consumption is authorisedI. Countries and territories covered by a specific decision under Council Directive 91/493/ECALBANIAARGENTINAAUSTRALIABANGLADESHBRAZILCANADACHILECOLOMBIACUBAECUADORFALKLAND ISLANDSFAROESGAMBIAGHANAGUATEMALAINDIAINDONESIAIVORY COASTJAPANMADAGASCARMALAYSIAMALDIVESMAURITANIAMOROCCONEW ZEALANDNIGERIAPERUPHILIPPINESRUSSIASENEGALSINGAPORESOUTH AFRICASOUTH KOREATAIWANTANZANIATHAILANDTUNISIAURUGUAYII. Countries and territories meeting the terms of Article 2(2) of Council Decision 95/408/ECBELIZEBENINCHINACAMEROONCAPE VERDECOSTA RICACROATIACZECH REPUBLICFIJIGREENLANDGUINEA-CONAKRIHONDURASHONG KONGHUNGARY (1)ISRAELJAMAICAKAZAKHSTAN (2)LATVIALITHUANIAMALTAMAURITIUSMEXICONAMIBIANICARAGUAPAKISTANPAPUA NEW GUINEAPANAMAPOLANDSEYCHELLESSLOVENIASURINAMESWITZERLANDTOGOTURKEYUGANDAUNITED STATES OF AMERICAVENEZUELAVIETNAM(1) Authorised only for import of live animals intended for human consumption.(2) Authorised only for import of caviar.`